Citation Nr: 0934826	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for pulmonary disability 
(claimed as pulmonary fibrosis).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1960 to 
October 1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant worked with and inhaled volatile solvents 
(tri-chlorethelene, carbon tetrachloride, and MFP agents) for 
extended periods in enclosed spaces without ventilation in 
service as a communications technician.

2.  The appellant has restrictive lung disease consistent 
with history of inhalation of volatile solvents.

3.  Restrictive lung disease is attributable to service.


CONCLUSION OF LAW

Restrictive lung disease is attributable to service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A review of the record reflects that the appellant served on 
active duty from January 1960 to October 1962.  Form DD 214 
shows that he was a ground communications equipment 
repairman.

In December 2003, the appellant filed a claim for VA 
compensation.  At that time, he prepared a questionnaire on 
asbestos exposure.  He reported that he had pulmonary 
fibrosis due to asbestos and toxic chemicals exposure.  He 
noted that he installed cables packed with asbestos and used 
toxic chemical agents for cleaning during service.  
Specifically, he reported using trichloroethylene, carbon 
tetrachloride, and moister fungus proofing (MFP) agents.  He 
further reported that he was assigned to a unit in Libya 
during his exposure as a communications repairman.  The 
appellant acknowledged limited exposure to asbestos while 
working with Western Electric from 1962 to 1966 as a 
telephone installer.

VA pulmonary function testing in April 2004 showed a 
restrictive ventilation defect.  Report of VA examination 
dated April 2004 reflects a history of pulmonary fibrosis 
diagnosed 15 years earlier.  It was noted that he was a 2 
pack a day smoker up until then when he quit completely.  The 
examiner noted that a pulmonary function testing showed 
findings for mild constrictive disease consistent with mild 
pulmonary fibrosis.  The diagnosis was mild pulmonary 
fibrosis.

Report of VA examination dated March 2009 reflects a history 
of asbestos and toxic chemical exposure as discussed above.  
He noted having used MFP agents on receiver components 
without gloves, masks, or other protective gear while in 
overseas.  By history, post service, he worked for a 
telephone company and was involved in management until 
retirement.  Pulmonary function testing showed a restrictive 
pattern that "suggests extrapulmonary etiology."  A chest 
x-was performed.  This showed "no specific evidence of 
asbestosis or asbestosis exposure," but there were nodules 
present and findings compatible with some mild airway disease 
found in the right middle lobe.  After review of the medical 
record in conjunction with the pulmonologist, the examiner 
concluded that the pattern of mosaic perfusion is most 
consistent with a history of inhalation of volatile solvents.  
The examiner, therefore, concluded that "it is at least as 
likely as not that the veteran's pulmonary condition of 
restrictive lung disease is due to his in-service inhalation 
of volatile solvents as described above."


Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131. Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In weighing the appellant's statements and VA examinations of 
record, the Board concludes that the evidence supports 
service connection for restrictive lung disease due to 
inhalation of volatile solvents in service.  First, the Board 
notes that the appellant is competent to report of exposure 
to volatile solvents in service.  This is a personal 
experience that would not reasonably be expected to have been 
documented in the service personnel records or service 
treatment records.  
Second, the appellant is credible.  The record corroborates 
the appellant's report that he was a communications repairman 
in service.  Also, the appellant has provided a consistent 
medical history on examinations.  The appellant's report of 
having used and inhaled of toxic or volatile solvents in 
connection with his occupation is consistent with the 
circumstances of his service, that is, his work as a 
communications technician or repairman.  The Board notes 
that, in each case where a veteran is seeking service-
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, service medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the 
appellant's statements to VA constitute lay evidence.

In view of the appellant's credible history of exposure and 
inhalation of volatile solvents in service, medical findings 
for pulmonary disability compatible with exposure to 
inhalation of volatile solvent, and the VA medical opinion 
that this disability is as likely as not attributable to 
service, coupled with consideration of 38 U.S.C.A. § 1154(a), 
service connection for restrictive lung disease is warranted 
on balance.  38 U.S.C.A. §§ 1154(a), 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the claim is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Given the favorable decision, discussed above, the 
Board finds that discussion of the requirements of the VCAA 
is unnecessary.


ORDER

Service connection for restrictive lung disease is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


